Citation Nr: 1615603	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-42 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network Consolidated Fee Unit


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at Tulane Medical Center on July 1, 2014.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the Department of Veterans Affairs (VA) South Central VA Health Care Network Consolidated Fee Unit in Flowood, Mississippi.

On his VA Form 9 submitted in November 2015, the Veteran did not indicate if he wanted a hearing before a Veterans Law Judge.  Because a November 2015 letter from the South Central VA Health Care Network indicated that the Veteran's would be contacted concerning his request for a hearing, clarification was sought in February 2016 as to whether he wanted a Board hearing.  The letter informed the Veteran that if he did not respond within 30 days of the date of the letter, VA would assume that he did not want a hearing.  No response from the Veteran was received; thus, the Board will proceed to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have any service-connected disabilities. 
 
2.  The Veteran incurred medical expenses at Tulane Medical Center on July 1, 2014; however, treatment was not for a medical condition of such nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.





CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical services incurred at Tulane Medical Center on July 1, 2014, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The provisions of Chapter 17 of the 38 U.S.C.A. and  38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  In this case, VA provided a notice letter in October 2015, accompanying the October 2015 Statement of the Case (SOC).



Analysis

The Veteran argues that payment or reimbursement for unauthorized medical expenses related to private treatment at Tulane Medical Center on July 1, 2014.  In his November 2015 VA Form 9, the Veteran indicated that on July 1, after enduring pain in both feet and being unable to stand for two days, he pushed his VA life line button and he was picked up by ambulance and sent to Tulane Medical Center for treatment.  He also indicated that the New Orleans VA Medical Center only had an urgent care facility and did not have an emergency room which could receive patients coming in by ambulance.  The South Central VA Health Care Network Consolidated Fee Unit in Flowood, Mississippi denied the claim based on determinations that the treatment was not rendered for an emergent condition, and that a VA facility was available.  

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In this case, the Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran's treatment was authorized in advance.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities.  To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The Board notes that the October 2015 SOC indicates the Veteran was not in receipt of any service-connected disability benefits.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728  is not warranted and thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002 (a)-(h).

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

Records from the City of New Orleans EMT indicate that on July 1, 2014, they were dispatched to the Veteran's residence.  The Veteran indicated that he had been unable to stand due to pain on his feet for three days.  He also indicated that he had recently been receiving tests for leg spasms and had gotten shock treatment recently over the last week.  About three days ago, he had been suffering from a burning and tender sensation on the bottom of his feet when he was in a standing position, and could not stand on his feet due to pain.  The Veteran stated that when he stood the pain was a 10 out of 10, but when he was sitting it was a 0 out of 10.  He had no other complaints.  The Veteran was found sitting on his couch talking to family members, and was oriented times 4 and answered questions appropriately without distress.  He was unable to stand on his feet but could pivot from couch with assistance to a stairchair.  The Veteran moved outside and was able to pivot with assistance to a stretcher and transported to the emergency room at Tulane Medical Center for treatment.  The records also indicate that "patient choice" was listed under the reason for the choice of destination being Tulane Hospital.  

Treatment records from Tulane Medical Center from July 1, 2014 show that the Veteran complained of pain in the lower leg.  The timing-onset was noted as "months."  There was no radiation of pain, severity at onset was mild, and the current severity was severe.  The Veteran also reported an inability to bear weight and pain with walking.  He denied limited range of motion, numbness, swelling, and tingling.  Radiological testing revealed the Veteran to have osteopenia, and severe first MTP (metatarsophalangeal) degeneration with an apparent dorsal subluxation of the metacarpal phalangeal joint, and hallux valgus with bunion formation.  It was noted that the Veteran did not appear to have any emergent medical condition that would require admission.  The primary clinical impression was lower extremity pain, and the secondary impression was peripheral arterial disease.  The Veteran was prescribed medication and was discharged to home the same day.  

In September 2014, a VA physician reviewed the records and noted that the Veteran went to the ER with complaints of pain to lower leg for months, and reports of an inability to bear weight and pain with walking.  It was determined that at that time VA facilities were reasonably available.  In October 2015, the matter was again reviewed by a VA physician who determined that VA facilities were available, and the Veteran's condiction had not been emergent in nature.  He also noted that x-rays revealed the Veteran to have osteopenia and degenerative process of bones in the foot.  The physician stated that the Veteran's treatment could have been done by VA, as it was not emergent care because it had been going on for months.  

Based on the totality of the evidence, the Board finds that the Veteran's claim does not meet all of the criteria set out in 38 U.S.C.A. § 1725  in order for payment or reimbursement to be authorized under this statute.  Specifically, the Board finds that the Veteran's treatment at Tulane Medical Center on July 1, 2014 was for non-emergent conditions.  There is no indication in the evidence of record that the Veteran's treatment in the ER was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As noted above, the Veteran was in no distress when the EMT's arrived and was sitting on the couch talking to family members.  He reported to the EMT's that his current pain had been going on for three days.  At the emergency room the Veteran was not noted to be in any distress and reported that he had been having pain for months, which had progressed from being mild to currently severe.  Most significantly, the doctors at Tulane Medical Center specifically found that the Veteran's condition was not emergent and did not require admission, and he was discharged the same day.  Also, while the Veteran indicated that his pain was a 10 out of 10 when standing, it was not constant, as he reported to the EMT's that he had no pain (0 out of 10) when sitting down.  Based upon this information, it is evident that the Veteran's symptoms were not acute and of a sudden onset.  Instead it is evident that his symptoms were progressing, and that the Veteran had experienced his current pain for at least three days before he went to the emergency room.  The Board acknowledges the Veteran contentions he was experiencing severe pain on the day of his medical care, and pushed his VA lifeline button.  However, the Board finds that in this specific case, pain in the lower legs and feet when standing and walking, would not result in a prudent person expecting the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy.  While the Board certainly recognizes that the Veteran felt that resolving his pain was just as important as an emergency and there was clearly something medically wrong, that alone does not make treatment emergent; and it cannot be said that a reasonable person would view their life in danger. 

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1725, reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.1002.  

While the Board understands the Veteran may be frustrated by VA's denial of his claim for reimbursement in this instance, the Board is nevertheless bound by the law, and its decision is dictated by the relevant statute and regulations.  Under the circumstances of this case, the Board finds that the claim for reimbursement for unauthorized medical expenses at Tulane Medical Center on July 1, 2014, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Reimbursement of medical expenses incurred at Tulane Medical Center on July 1, 2014 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


